                                                                            J S -6
 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9

10   Nehemiah Kong,                            Case No. CV 18-10660-GW-MRWx
11                                Plaintiff,
                                               JUDGMENT
12                v.
13 Angela Contos; Golden Star                  Honorable George H. Wu
   Family Restaurants, Inc., and Does
14 1-10,                                            United States Courthouse,
                                                    350 West 1st Street
15                            Defendants.           Courtroom 9D, 9th Floor
                                                    Los Angeles, CA, 90012
16

17

18         Defendants Angela Contos and Golden Star Family Restaurants, Inc. moved
19   for summary judgment as to Plaintiff’s first claim and requested that this Court
20   decline to exercise supplemental jurisdiction over the state claim. [Docket No. 19]
21         After considering the moving papers, opposition, and reply brief as to both
22   motions and after consideration of matters raised at the hearing on June 27, 2019,
23   this Court granted Defendant’s motion.
24
           ACCORDINGLY,
25

26
           It is hereby ordered that Defendants’ motion for summary judgment as to
27
     the ADA claim is GRANTED.
28



                                               1
 1         It is further ordered that Plaintiff’s Unruh Act claim be, and hereby is,
 2   DISMISSED for lack of subject matter jurisdiction.
 3

 4         It is further ordered, adjudged, and decreed that Judgment be, and
 5   hereby is entered in favor of Defendants Angela Contos and Golden Star Family
 6   Restaurants, Inc. as to Plaintiff’s ADA claim.
 7

 8         It is further Ordered that Plaintiff shall take nothing as to his complaint
 9   and claims therein.
10

11
           Dated: June 30, 2019             By: ___________________________
12                                                Hon. George H. Wu
13                                                United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              2
 1                                     PROOF OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF ORANGE
 3

 4 I am employed in the County of Orange, State of California. I am over the age of
   18 and not a party to the within action. My business address is: 1592 Pegasus
 5
   Street, Newport Beach, California 92660.
 6
         On June 27, 2019, I served the foregoing document described as:
 7
   [PROPOSED] JUDGMENT thereon on all interested parties in this action as
 8 follows:

 9          Raymond G. Ballister                         Representing Plaintiff
            Phyl Grace
10          P.O. Box 262490
            San Diego, CA 92196-2490
11          Telephone: (858) 375-7385
            Facsimile: (888) 422-5191
12          e-Mail: phylg@potterhandy.com

13
              [x]       e-Filing pursuant to Court order
14
              Executed on June 27, 2019, at Newport Beach, California.
15

16          I declare under penalty of perjury under the laws of the State of California
     that the above is true and correct.
17

18
                                               /s/ Stephen E. Abraham
19                                               Stephen E. Abraham
20

21

22

23

24

25

26

27

28


     Proposed Judgment.docx                        1
                                            PROOF OF SERVICE
